Citation Nr: 1538894	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  12-15 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a lower back disorder.      

2.  Service connection for right lower extremity sciatica and nerve damage.

3.  Service connection for left lower extremity sciatica and nerve damage.

4.  Service connection for a right foot disorder.  

5.  Service connection for a left foot disorder.  

6.  Service connection for hearing loss.

7.  Service connection for tinnitus.  

8.  Service connection for an acquired psychiatric disorder to include anxiety and depression.

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from July to December 1976, and from February 1979 to July 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board notes that the Veteran was previously represented by attorney Jonathan Bruce; however, in correspondence received in July 2015, attorney Bruce submitted a motion to withdraw as counsel to the Veteran due a serious illness in his family.  He further indicated that he took steps to contact the Veteran, and ensure that the withdrawal would not adversely affect the Veteran's interests.  The Board finds that good cause has been shown, especially in light of the fact that Attorney Bruce has not provided any services to this Veteran since taking on representation.  The Veteran is therefore unrepresented at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a Travel Board hearing in the June 2012 VA Form I-9 he submitted to VA appealing each of the issues noted above.  In response, in three letters dated between November 2014 and May 2015, the RO attempted to notify the Veteran of a scheduled Board hearing.  Each of the notification letters was returned to VA as "not deliverable as addressed."  The record indicates that the Veteran did not appear for a Travel Board hearing in July 2015.  

The hearing notification letters were sent to the Veteran at an address noted on the September 2014 VA Form 21-22a appointing an attorney representative (who withdrew as representative in January 2015).  An internet search of the address provided in the September 2014 21-22a indicates that the address belongs to a Baptist rescue mission, or what appears to be a homeless shelter.  An inference can be made based on the returned letters that the shelter does not accept mail for its tenants.      

Given this background, and given that the Veteran is currently unrepresented, additional efforts should be made to notify him of his requested Travel Board hearing.  In particular, notice of a new hearing should be provided to the Veteran at his two previous home addresses of record - the address in Decatur, Georgia, which he listed as a home address from January 2010 to February 2013, and the address in Atlanta, Georgia, which he noted as a home address on his original claim in June 2009.  

Accordingly, the case is REMANDED for the following action:

A Travel Board hearing convened at the RO should be scheduled for the Veteran.  Notice should be provided to the Veteran at his previous home addresses in Decatur, Georgia and Atlanta, Georgia.    


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

